DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 8-9, filed 01 July 2022, with respect to claim 1 have been fully considered and are persuasive, particularly in that Robinson does not expressly disclose wherein both polar retarders each have one homogeneous alignment layer and one homeotropic alignment layer.  The rejection of 03 March 2022 has been withdrawn. 
Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, inter alia, a display device comprising: a spatial light modulator; a display polariser arranged on a side of the spatial light modulator, the display polariser being a linear polariser; a first additional polariser arranged on the same side of the spatial light modulator as the display polariser, the first additional polariser being a linear polariser; at least one first polar control retarder arranged between the first additional polariser and the display polariser; a second additional polariser, the second additional polariser being a linear polariser; and at least one second polar control retarder, wherein either: the second additional polariser is arranged on the same side of the spatial light modulator as the first additional polariser outside the first additional polariser, and the at least one second polar control retarder is arranged between the first additional polariser and the second additional polariser; or the display device further comprises a backlight arranged to output light, the spatial light modulator comprises a transmissive spatial light modulator arranged to receive output light from the backlight, said display polariser is an input display polariser arranged on the input side of the spatial light modulator, and the display device further comprises an output display polariser arranged on the output side of the spatial light modulator, the second additional polariser is arranged on the output side of the spatial light modulator, and the at least one second polar control retarder is arranged between the second additional polariser and the output display polariser, wherein each of the at least one first polar control retarder and the at least one second polar control retarder comprises a respective switchable liquid crystal retarder comprising a layer of liquid crystal material and two surface alignment layers disposed adjacent to the layer of liquid crystal material and on opposite sides thereof, one of the surface alignment layers being arranged to provide homogenous alignment in the adjacent liquid crystal material and the other of the surface alignment layers being arranged to provide homeotropic alignment in the adjacent liquid crystal material.
None of the prior art of record alone or in combination discloses the claimed invention.
Robinson et al. (US 2020/0026125) discloses a display device (see figure 18A, for instance) comprising: a spatial light modulator (48); a display polariser (210) arranged on a side of the spatial light modulator, the display polariser being a linear polarizer ([(0389]); a first additional polariser (818B) arranged on the same side of the spatial light modulator as the display polarizer (210), the first additional polariser (818B) being a linear polarizer ([(0389]); at least one first polar control retarder (300B) arranged between the first additional polariser (818B) and the display polarizer (210); a second additional polarizer (818A), the second additional polariser being a linear polarizer ([0053]); and at least one second polar control retarder (300A), wherein either: the second additional polariser is arranged on the same side of the spatial light modulator as the first additional polariser outside the first additional polariser, and the at least one second polar control retarder is arranged between the first additional polariser and the second additional polariser; or the display device further comprises a backlight (20) arranged to output light, the spatial light modulator (48) comprises a transmissive spatial light modulator arranged to receive output light from the backlight, said display polariser (318B) is an input display polariser arranged on the input side of the spatial light modulator (48), and the display device further comprises an output display polariser (218) arranged on the output side of the spatial light modulator (48), the second additional polariser (818A) is arranged on the output side of the spatial light modulator (48), and the at least one second polar control retarder (300A) is arranged between the second additional polariser (818A) and the output display polarizer (218), wherein each of the at least one first polar control retarder (SO0B) and the at least one second polar control retarder (300A) comprises a respective switchable liquid crystal retarder comprising a layer of liquid crystal material and two surface alignment layers disposed adjacent to the layer of liquid crystal material and on opposite sides thereof ([0013]; [0390]).
However, Robinson does not expressly disclose one of the surface alignment layers being arranged to provide homogenous alignment in the adjacent liquid crystal material and the other of the surface alignment layers being arranged to provide homeotropic alignment in the adjacent liquid crystal material, nor would it have been obvious to do so in combination.
Claims 2-17 are allowed by virtue of dependency from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Harrold et al. (US 2020/0041839) discloses a display device having first and second polar control retarders.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        9/7/2022